DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive.
Applicant argues that Miles does not teach the required limitations of claims 16 and 21.  Applicant states that Miles does not disclose:
 (1)    A base formed by at least two planks arranged side-by-side; and
(2)    a slot positioned directly over the base formed by the at least two planks of (1); such that
(3)    the end of a third plank, when received by the slot in (2), is positioned above said base.
As seen in figure 8 of Miles, planks (44) are arranged side by side forming a base.  As to (2), the claimed second slot is not required by the claims to be “directly over the base” as .  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miles (US 2008/0264725).

Regarding claim 14, D1 discloses wherein there are one or more releasable locking mechanisms (114) associated with the formed base, formed support or demountable demounting connector to lock any one of them in a desired position (figure 7).
Regarding claim 15, D1 discloses wherein the temporary construction elements are components for assembling formwork, falsework or scaffolding (as the construction elements are not part of the claimed device and only functional language limitations, the device is capable of supporting components of scaffolding).

Regarding claim 18, D1 discloses wherein the outwardly-extending guide element (14) extends between an outer surface of the second slot (at 22) and an upper portion of one of the two brackets (42) (14 extends from left to right as in figure 1 between the second slot (in 22) and out to bracket 42).
Regarding claim 19, D1 discloses wherein the second slot is defined by two spaced apart, opposing brackets (sides of 22 as seen in figure 4) arranged to form the second slot therebetween (between 52a and 52b – ([0078]).
Regarding claim 20, D1 discloses wherein as at least one of the first, second and third planks is a scaffolding plank (figure 8 - title).
Regarding claim 21, D1 discloses a temporary construction element support apparatus comprising: a first plank (44); a second plank (44); a third plank (72); a cap slot (in hook plate 20) shaped to receive an upper end of the third plank and be retained thereupon (figure 8); at least one cap guide element (20); a demountable connector including: a first slot (between hooks 40/42) extending in a horizontal direction, the first slot shaped to receive the first plank and the second plank side-by-side so as to form a base of the support apparatus (figure 1); a second slot (in 22) arranged to extend upwardly from the formed base (upward relative to tubing 16, part of the base), the second slot shaped to receive an end of the third plank so as to form a support of the support apparatus (figure 8); and at least one outwardly-extending guide element (14); and wherein at least a portion of said base (portion of 16) that is formed by said 
Regarding claim 22 and 24, D1 discloses wherein the cap guide element is curved so as to limit lateral movement of construction elements resting against the support (figure 2a – capable of limiting movement of a construction element rested against it).
Regarding claim 23, D1 discloses wherein the cap guide element (20) is bent so as to limit lateral movement of construction elements resting against the support (figure 2a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PATRICK D HAWN/Primary Examiner, Art Unit 3631